             Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,           )
     Plaintiff,                     )                 18-cv-02746-RC
                                    )
       v.                           )                 ANSWER
                                    )
$845,130.00 OF FUNDS ASSOCIATED )                     Jury Trial Demanded
WITH APEX CHOICE LTD.,              )
       Defendant.                   )
____________________________________)

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

        Apex Choice, Limited, “Claimant” to the defendant property identified as “$845,130.00 of

Funds Associated with Apex Choice Ltd.” (hereinafter the “defendant property”), by and through

counsel, answers the Complaint and states its affirmative defenses as follows:

        1.       Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 1 of the Complaint and therefore denies the

allegation(s).

        2.       Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 3 of the Complaint and therefore denies the

allegation(s).

        3.       Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 3 of the Complaint and therefore denies the

allegation(s).

        4.       Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 4 of the Complaint and therefore denies the

allegation(s).

        5.       Claimant is without knowledge or information sufficient to form a belief as to the
             Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 2 of 23



truth of the allegation(s) contained in Paragraph 5 of the Complaint and therefore denies the

allegation(s).

        6.       Paragraph 6 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        7.       Paragraph 7 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        8.       Paragraph 8 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        9.       Paragraph 9 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        10.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 10 of the Complaint and therefore denies the

allegation(s).

        11.      Claimant admits that Apex Choice is registered in Hong Kong. The remaining

allegations contained in Paragraph 11 of the Complaint are denied.

        12.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 12 of the Complaint and therefore denies the

allegation(s).

        13.      Paragraph 13 of the Complaint states one or more conclusions of a law as to which



                                                 2
           Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 3 of 23



no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        14.      Paragraph 14 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        15.      Paragraph 15 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        16.      Paragraph 16 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        17.      Paragraph 17 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        18.      Paragraph 18 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        19.      Paragraph 19 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        20.      Paragraph 20 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).



                                                 3
           Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 4 of 23



        21.      Paragraph 21 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        22.      Paragraph 22 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        23.      Paragraph 23 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        24.      Paragraph 24 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        25.      Paragraph 25 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        26.      Paragraph 26 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        27.      Paragraph 27 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        28.      Paragraph 28 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the



                                                 4
           Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 5 of 23



allegation(s).

        29.      Paragraph 29 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        30.      Paragraph 30 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        31.      Paragraph 31 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        32.      Paragraph 32 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        33.      Paragraph 33 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        34.      Paragraph 34 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        35.      Paragraph 35 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        36.      Paragraph 36 of the Complaint states one or more conclusions of a law as to which



                                                 5
           Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 6 of 23



no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        37.      Paragraph 37 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        38.      Paragraph 38 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        39.      Paragraph 39 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        40.      Paragraph 40 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        41.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 41 of the Complaint and therefore denies the

allegation(s).

        42.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 42 of the Complaint and therefore denies the

allegation(s).

        43.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 43 of the Complaint and therefore denies the

allegation(s).



                                                 6
           Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 7 of 23



        44.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 44 of the Complaint and therefore denies the

allegation(s).

        45.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 45 of the Complaint and therefore denies the

allegation(s).

        46.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 46 of the Complaint and therefore denies the

allegation(s).

        47.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 47 of the Complaint and therefore denies the

allegation(s).

        48.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 48 of the Complaint and therefore denies the

allegation(s).

        49.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 49 of the Complaint and therefore denies the

allegation(s).

        50.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 50 of the Complaint and therefore denies the

allegation(s).

        51.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 51 of the Complaint and therefore denies the



                                                 7
           Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 8 of 23



allegation(s).

        52.      Paragraph 52 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        53.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 53 of the Complaint and therefore denies the

allegation(s).

        54.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 54 of the Complaint and therefore denies the

allegation(s).

        55.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 55 of the Complaint and therefore denies the

allegation(s).

        56.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 56 of the Complaint and therefore denies the

allegation(s).

        57.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 57 of the Complaint and therefore denies the

allegation(s).

        58.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 58 of the Complaint and therefore denies the

allegation(s).

        59.      Claimant is without knowledge or information sufficient to form a belief as to the



                                                 8
           Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 9 of 23



truth of the allegation(s) contained in Paragraph 59 of the Complaint and therefore denies the

allegation(s).

        60.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 60 of the Complaint and therefore denies the

allegation(s).

        61.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 61 of the Complaint and therefore denies the

allegation(s).

        62.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 62 of the Complaint and therefore denies the

allegation(s).

        63.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 63 of the Complaint and therefore denies the

allegation(s).

        64.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 64 of the Complaint and therefore denies the

allegation(s).

        65.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 65 of the Complaint and therefore denies the

allegation(s).

        66.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 66 of the Complaint and therefore denies the

allegation(s).



                                                 9
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 10 of 23



        67.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 67 of the Complaint and therefore denies the

allegation(s).

        68.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 68 of the Complaint and therefore denies the

allegation(s).

        69.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 69 of the Complaint and therefore denies the

allegation(s).

        70.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 70 of the Complaint and therefore denies the

allegation(s).

        71.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 71 of the Complaint and therefore denies the

allegation(s).

        72.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 72 of the Complaint and therefore denies the

allegation(s).

        73.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 73 of the Complaint and therefore denies the

allegation(s).

        74.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 74 of the Complaint and therefore denies the



                                                 10
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 11 of 23



allegation(s).

        75.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 75 of the Complaint and therefore denies the

allegation(s).

        76.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 76 of the Complaint and therefore denies the

allegation(s).

        77.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 77 of the Complaint and therefore denies the

allegation(s).

        78.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 78 of the Complaint and therefore denies the

allegation(s).

        79.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 79 of the Complaint and therefore denies the

allegation(s).

        80.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 80 of the Complaint and therefore denies the

allegation(s).

        81.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 81 of the Complaint and therefore denies the

allegation(s).

        82.      Claimant is without knowledge or information sufficient to form a belief as to the



                                                 11
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 12 of 23



truth of the allegation(s) contained in Paragraph 82 of the Complaint and therefore denies the

allegation(s).

        83.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 83 of the Complaint and therefore denies the

allegation(s).

        84.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 84 of the Complaint and therefore denies the

allegation(s).

        85.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 85 of the Complaint and therefore denies the

allegation(s).

        86.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 86 of the Complaint and therefore denies the

allegation(s).

        87.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 87 of the Complaint and therefore denies the

allegation(s).

        88.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 88 of the Complaint and therefore denies the

allegation(s).

        89.      Claimant admits that Apex Choice, Ltd. was registered in Hong Kong. Claimant is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegation(s) contained in Paragraph 89 of the Complaint and therefore denies the allegation(s).



                                                 12
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 13 of 23



        90.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 90 of the Complaint and therefore denies the

allegation(s).

        91.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 91 of the Complaint and therefore denies the

allegation(s).

        92.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 92 of the Complaint and therefore denies the

allegation(s).

        93.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 93 of the Complaint and therefore denies the

allegation(s).

        94.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 94 of the Complaint and therefore denies the

allegation(s).

        95.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 95 of the Complaint and therefore denies the

allegation(s).

        96.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 96 of the Complaint and therefore denies the

allegation(s).

        97.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 97 of the Complaint and therefore denies the



                                                 13
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 14 of 23



allegation(s).

        98.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 98 of the Complaint and therefore denies the

allegation(s).

        99.      Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 99 of the Complaint and therefore denies the

allegation(s).

        100.     Claimant denies that a Chinese National working on behalf of Apex Choice created

false invoices and admitted to having created false invoices and without knowledge or information

sufficient to form a belief as to the truth of the remaining allegation(s) contained in Paragraph 100

of the Complaint and therefore denies the allegation(s).

        101.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 101 of the Complaint and therefore denies the

allegation(s).

        102.     Except to admit the seizure of the funds, Claimant denies the allegation(s) contained

in Paragraph 102 of the Complaint.

        103.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 103 of the Complaint and therefore denies the

allegation(s).

        104.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 104 of the Complaint and therefore denies the

allegation(s).

        105.     Claimant is without knowledge or information sufficient to form a belief as to the



                                                  14
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 15 of 23



truth of the allegation(s) contained in Paragraph 105 of the Complaint and therefore denies the

allegation(s).

        106.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 106 of the Complaint and therefore denies the

allegation(s).

        107.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 107 of the Complaint and therefore denies the

allegation(s).

        108.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 108 of the Complaint and therefore denies the

allegation(s).

        109.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 109 of the Complaint and therefore denies the

allegation(s).

        110.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 110 of the Complaint and therefore denies the

allegation(s).

        111.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 111 of the Complaint and therefore denies the

allegation(s).

        112.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 112 of the Complaint and therefore denies the

allegation(s).



                                                 15
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 16 of 23



        113.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 113 of the Complaint and therefore denies the

allegation(s).

        114.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 114 of the Complaint and therefore denies the

allegation(s).

        115.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 115 of the Complaint and therefore denies the

allegation(s).

        116.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 116 of the Complaint and therefore denies the

allegation(s).

        117.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 117 of the Complaint and therefore denies the

allegation(s).

        118.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 118 of the Complaint and therefore denies the

allegation(s).

        119.     Claimant is without knowledge or information sufficient to form a belief as to the

truth of the allegation(s) contained in Paragraph 119 of the Complaint and therefore denies the

allegation(s).

        120.     Claimant denies that Apex Choice acted to benefit sanctioned North Korean entities

and is without knowledge or information sufficient to form a belief as to the truth of the remaining



                                                 16
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 17 of 23



allegation(s) contained in Paragraph 120 of the Complaint and therefore denies the allegation(s).

        121.     Claimant denies that “these laundered payments went to North Korean financial

facilitators” known to Claimant and is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegation(s) contained in Paragraph 121 of the Complaint and

therefore denies the allegation(s).

        122.     Claimant denies that it can have “indirectly engages” in money laundering, denies

that it “directly engaged in money laundering,” and is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegation(s) contained in Paragraph 122 of the

Complaint and therefore denies the allegation(s).

        123.     Paragraph 123 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        124.     Claimant denies that it engaged in banking transactions violative of U.S. law and is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegation(s) contained in Paragraph 124 of the Complaint and therefore denies the allegation(s).

        125.     Paragraph 125 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        126.     Paragraph 126 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        127.     Paragraph 127 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the



                                                  17
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 18 of 23



allegation(s).

        128.     Paragraph 128 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        129.     Paragraph 129 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        130.     Paragraph 130 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        131.     Paragraph 131 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        132.     Paragraph 132 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        133.     Paragraph 133 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        134.     Paragraph 134 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        135.     Paragraph 135 of the Complaint states one or more conclusions of a law as to which



                                                 18
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 19 of 23



no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        136.     Paragraph 136 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        137.     Paragraph 137 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        138.     Paragraph 138 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        139.     Paragraph 139 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        140.     Paragraph 140 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        141.     Paragraph 141 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        142.     Paragraph 142 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).



                                                 19
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 20 of 23



        143.     Paragraph 143 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        144.     Paragraph 144 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        145.     Paragraph 145 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        146.     Paragraph 146 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

        147.     Paragraph 147 of the Complaint states one or more conclusions of a law as to which

no response is required. To the extent a response is required, however, Claimant denies the

allegation(s).

                                  AFFIRMATIVE DEFENSES

                                                 I.

        148.     With regard to the defendant property, the Complaint fails to state a claim upon

which relief can be granted.

                                                 II.

        149.     Claimant lacked the requisite mens rea for commission the offenses giving rise to

the forfeiture allegations relevant to the defendant property set forth in the Complaint.




                                                 20
          Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 21 of 23



                                                III.

       150.    The Complaint does not comply with the requirement of Supplemental Rule G to

“state sufficiently detailed facts to support a reasonable belief that the government will be able to

meet its burden of proof at trial.” The Complaint contains no allegations supporting a conclusion

that the so-called North Korean front companies were known as such to Claimant at the time of

the alleged commission of the offenses giving rise to forfeiture of the defendant property.

                                                IV.

       151.    As it concerns the defendant property, the Complaint, including each purported

claim for relief set forth therein, fails because Claimant is the innocent owner of the defendant

property under 18 U.S.C. § 983(d) and under all other applicable statutes and doctrines.

                                                 V.

       152.    The Complaint, including each purported claim for relief set forth therein, is barred

under the applicable statute of limitations, including but not limited to the limitation period

contained in 19 U.S.C. § 1621.

                                                VI.

       153.    Forfeiture of the Claimant currency is barred by the prohibition against excessive

fines set forth in the Eighth Amendment to the United States Constitution.

                                                VII.

       154.    The Complaint, including each purported claim for relief set forth therein, is barred

by the doctrine of laches.

                                               VIII.

       155.    The Complaint, including each purported claim for relief set forth therein, is barred

by the doctrine of waiver.



                                                 21
         Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 22 of 23



                                                IX.

       156.    The Complaint, including each purported claim for relief set forth therein, is barred

by the doctrine of estoppel.

                                                X.

       157.    The Complaint, including each purported claim for relief set forth therein, is barred

by the doctrine of unclean hands.

                                                XI.

       158.    The Court lacks in rem jurisdiction over the defendant property.

                                               XII.

       159.    Claimant reserves the right to assert additional defenses or amend these affirmative

defenses as discovery warrants.

                                            PRAYER

       WHEREFORE, Claimant hereby demands that the Court deny Plaintiff’s claim for

forfeiture of the defendant property; order the defendant property returned to Claimant; order that

Plaintiff pay Claimant’s attorneys’ fees and costs pursuant to 28 U.S.C. § 2465(b)(1)(A) and any

other applicable law; order that Plaintiff pay pre- and post-judgment interest to Claimant from the

time of the defendant property’s seizure or restraint pursuant to 28 U.S.C. § 2465(b)(1)(B)–(C)

and any other applicable law; and enter such additional relief as the Court deems just and proper.

                                        JURY DEMAND

       Claimant hereby demands a jury trial on all issues so triable.

                                                      Respectfully submitted,

       January 16, 2019                               /s/ William R. Cowden
              Date                                    William R. Cowden
                                                      WILLIAM COWDEN LLC
                                                      1750 K Street, N.W., Suite 900

                                                22
         Case 1:18-cv-02746-RC Document 7 Filed 01/16/19 Page 23 of 23



                                                     Washington, DC 20006
                                                     202-862-4360 / 888-899-6053 (fax)
                                                     wcowden@cowdenllc.com
                                                     Counsel for Claimant

                                CERTIFICATE OF SERVICE

        I hereby certify that on the below-listed date I filed this document with the Court by means
of the Court’s Electronic Case Filing System, causing it to be served electronically on all counsel
of record.

       January 16, 2019                              /s/ William R. Cowden
              Date                                   William R. Cowden




                                                23
